NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTORIA MCCLAIN,                               No.    20-36112

                Plaintiffs-Appellant,           D.C. No. 2:20-cv-00248-MLP
                                                Western District of Washington,
 v.                                             Seattle

KILOLO KIJAKAZI, Acting Commissioner
of Social Security,
                                                MEMORANDUM*
                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Western District of Washington
                 Michelle L. Peterson, Magistrate Judge, Presiding

                              Submitted July 8, 2022**
                                Seattle, Washington

Before: BUMATAY and HAWKINS, Circuit Judges, and MOSKOWITZ,***
District Judge.

      Victoria McClain appeals from the district court’s order affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Barry Ted Moskowitz, United States District Judge for
the Southern District of California, sitting by designation.
Commissioner’s denial of her claim for disability insurance benefits under Title II

and supplemental security income under Title XVI of the Social Security Act. We

have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and we affirm.

      We review the district court's order de novo and reverse only if the

Administrative Law Judge's (ALJ) decision was not supported by substantial

evidence or relied on legal error. Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020).

If the evidence is susceptible to more than one rational interpretation, we must

uphold the ALJ’s conclusion. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

   1. Substantial evidence supports the ALJ discounting McClain’s testimony. The

ALJ offered clear and convincing reasons for rejecting McClain’s testimony based

on inconsistencies with the record. For example, although McClain claimed she was

physically and mentally incapable of work, evidence suggested that she is generally

self-sufficient, can take transportation, and can maintain good relationships with her

sisters. These reported activities undermine McClain’s assertion that she is afraid of

people and stays in her room “all day long.” Moreover, substantial evidence supports

the ALJ’s determination that McClain’s mental allegations are not reasonably

disabling. Examining source, Dr. Alex Crampton, deemed McClain fit to work from

a mental health standpoint and treating physician Dr. Joshua Johnston described her

as having a normal mood and affect as well as having appropriate reasoning and

insight.


                                          2                                   20-36112
      McClain also challenges the reduced weight given to the testimony of her

sister, Roxanne Portteus, who testified that McClain’s anxiety and poor judgment

resulted in McClain experiencing difficulties working for Portteus and her husband.

While an ALJ may not reject lay testimony simply because the witness is a family

member, see Smolen v. Chater, 80 F.3d 1273, 1289 (9th Cir. 1996), the ALJ

discounted Portteus’s testimony for germane reasons. See Lewis v. Apfel, 236 F.3d

503, 511 (9th Cir. 2001) (ALJ may discount lay testimony for express germane

reasons). The ALJ considered her testimony but gave more weight to the opinions

of the treating medical providers. See Valentine v. Comm'r Soc. Sec. Admin., 574

F.3d 685, 694 (9th Cir. 2009) (where an ALJ discounted a claimant’s testimony for

inconsistencies with the medical evidence, the ALJ properly discounted a lay

witness’s similar testimony). Moreover, the ALJ took into account McClain’s

functional limitations in his residual functional capacity determination.1

   2. Substantial evidence supports the ALJ’s weighing of the medical opinion

evidence. While McClain claims the ALJ applied the incorrect standard to the

medical evidence, the ALJ properly applied the pre-2017 standard which recognized


      1
        McClain points to new evidence in the record submitted after the hearings
but does not explain how the new records are material or undermine the ALJ’s
decision where it is otherwise supported by substantial evidence. See Clem v.
Sullivan, 894 F.2d 328, 332–33 (9th Cir. 1990); see also 42 U.S.C. § 405(g).
McClain has also failed to show good cause for failing to incorporate these records
in the proceedings given that the ALJ provided counsel multiple opportunities to
obtain the records. See Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017).

                                          3                                  20-36112
three types of medical opinion evidence, treating, examining, and nonexamining,

with more weight generally afforded in descending order. The ALJ significantly

credited Dr. Crampton, who concluded that McClain “appears to be fit to work from

a [mental health] standpoint as it seems as though her physical problems are of

primary concern,” and any impairments would last only 6 months. The ALJ found

that Dr. Crampton’s examining-source opinion was consistent with the reported

activities throughout the record. Moreover, the ALJ credited other medical evidence

supporting Dr. Crampton’s conclusion, including Dr. Olegario Ignacio’s opinion

that McClain’s anxiety and affective disorders are “non severe,” and that McClain

can lift and carry some weight and remain relatively mobile during the workday.

While McClain argues that Dr. Crampton’s report is merely a “check box,” the report

also includes Dr. Crampton’s five-page narrative explaining his conclusions and

analysis. See Ford, 950 F.3d at 1155 (holding that an ALJ may consider the quality

of the medical explanation).

   Next, McClain challenges the reduced weight given to the opinion of her treating

therapist, Julia Kocian. A therapist is not generally an acceptable medical source

under the regulations in effect at the time McClain filed her claim. See 20 CFR §

404.1513(d) (2013). The ALJ gave Kocian’s opinion “some” weight, but noted that

her conclusion that McClain would encounter difficulty in a place of work due to

her significant mental impairments was contravened by evidence of McClain’s


                                        4                                   20-36112
demonstrated abilities, including traveling, shopping, and socializing. Molina v.

Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (ALJ may discount testimony from

other sources if the ALJ provides germane reasons for doing so). The ALJ did not

err in his assessment of the medical evidence.

   3. The ALJ conducted a full and fair hearing and properly developed the record.

First, the ALJ did not err in declining to call a medical advisor. While McClain

speculates that the onset date of her disability was earlier than reported, McClain

points to no ambiguities in the record supporting the need to consult a medical

advisor. See Wellington v. Berryhill, 878 F.3d 867, 875–76 (9th Cir. 2017). Second,

while the ALJ cut off counsel during his questioning of Portteus, the ALJ provided

counsel the opportunity to submit further written testimony. And the ALJ also

informed McClain that she would be provided 15 minutes for her testimony, and

counsel had concluded questioning McClain before his time expired.

   Finally, McClain argues that the ALJ erred at step five in (1) determining that

McClain could perform past work as a gas station attendant and (2) in disregarding

the vocational expert’s opinion on McClain’s off-task behavior percentage.

However, the ALJ made his finding of mobility at step four, 2 finding that McClain



      2
         McClain’s argument that she should have been “gridded out” is not
applicable because the medical-vocational guidelines, or “Grids,” are applied at step
five in cases in which a claimant is found to be unable to perform past work. See 20
C.F.R. Part 404, Subpt. P, App. 2.

                                         5                                    20-36112
could perform her prior relevant work.3 The ALJ asked the vocational expert to

assume a hypothetical based on McClain’s circumstances, who concluded that

McClain could perform her past work with a seven percent off-task percentage.

While counsel for McClain asked the vocational expert to opine on if she could work

with a ten percent off-task percentage, this figure is contrary to the ALJ’s findings,

which are supported by substantial evidence. See Osenbrock v. Apfel, 240 F.3d 1157,

1164-65 (9th Cir. 2001) (“[a]n ALJ is free to accept or reject restrictions in a

hypothetical question that are not supported by substantial evidence.”).

   4. For the first time on appeal, McClain argues that the ALJ’s decision is invalid

because 42 U.S.C. § 902(a)(3) unconstitutionally restricts the President’s power to

remove the Commissioner. We recently held that § 902(a)(3) does violate separation

of powers principles. Kaufmann v. Kijakazi, 32 F.4th 843, 849 (9th Cir. 2022).

However, McClain has not shown how the removal provision “actually caused her

harm.” Id. at 849 (citing Collins v. Yellen, 141 S. Ct. 1761, 1788–89 (2021)). The

alleged harm McClain claims to have suffered—that the unconstitutional structure

of the SSA inherently resulted in the denial of her benefits because there existed no

accountability—is not congruent with the examples of harm set forth in Collins and

is more akin to speculative harm rejected in Kaufmann. Collins, 141 S. Ct. at 1789;



      3
      The ALJ refers to McClain’s prior work as a “gas station attendant,” but
McClain had worked for her sister’s business called “Affordable Gas Service.”

                                          6                                   20-36112
Kaufmann, 32 F.4th at 850. Furthermore, McClain’s ALJ was appointed by an acting

Commissioner who was not subject to the alleged unconstitutional removal

provision and was instead removable at-will. The ALJ’s decision was not invalid.

AFFIRMED.




                                        7                                  20-36112